Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 9 and 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 4, 6, 11, 12, 14 – 16, 18, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahma et al. (U.S. Patent Application Publication No. US 2012/0023907 A1).

    PNG
    media_image1.png
    616
    975
    media_image1.png
    Greyscale

Regarding claim 1, Brahma discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023]); a second set of exhaust after-treatment components (70), the first set of exhaust after-treatment components (70) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023] – the first set includes an SCR, the second set includes a particulate filter and oxidation catalyst); an inlet (48) to the exhaust after-treatment system (Figure 2; paragraphs [0012], [0016] and [0023]); an outlet (226) from the exhaust after-treatment system (Figure 2; paragraph [0024]); and a valve (202, 204, 206, 208) and conduit (220, 222, 230, 232, 234, 236, 240, 242) arrangement (Figure 2; paragraphs [0023] – [0026]) configurable in a plurality of modes such that in a first mode, exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70), then through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0028]), and in a second mode, exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70) without flowing through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0027]).
Regarding claim 2, Brahma further discloses wherein the valve and conduit arrangement is configurable in a third mode wherein exhaust gas entering the inlet (48) flows through the first set of exhaust after-treatment components (72), then through the second set of exhaust after-treatment components (70), and then through the outlet (226) (Figure 2; paragraph [0029]).
Regarding claim 3, Brahma further discloses at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the controller (12) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0027]).
Regarding claim 4, Brahma further discloses wherein the controller (12) is configured to automatically configure the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (Figure 2; paragraph [0029]).
Regarding claim 6, Brahma further discloses at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the controller (12) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0027]).
Regarding claim 11, Brahma discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023]); a second set of exhaust after-treatment components (70), the first set of exhaust after-treatment components (70) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023] – the first set includes an SCR, the second set includes a particulate filter and oxidation catalyst); an inlet (48) to the exhaust after-treatment system (Figure 2; paragraphs [0012], [0016] and [0023]); an outlet (226) from the exhaust after-treatment system (Figure 2; paragraph [0024]); and a valve (202, 204, 206, 208) and conduit (220, 222, 230, 232, 234, 236, 240, 242) arrangement (Figure 2; paragraphs [0023] – [0026]) configurable in a plurality of modes such that in a first mode, exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70), then through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0028]), and in a second mode, exhaust gas entering the inlet (48) flows through the first set of exhaust after-treatment components (72), then through the second set of exhaust after-treatment components (70), and then through the outlet (226) (Figure 2; paragraph [0029]).
Regarding claim 12, Brahma further discloses at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the controller (12) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0029]).
Regarding claim 14, Brahma discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023]); a second set of exhaust after-treatment components (70), the first set of exhaust after-treatment components (70) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023] – the first set includes an SCR, the second set includes a particulate filter and oxidation catalyst); an inlet (48) to the exhaust after-treatment system (Figure 2; paragraphs [0012], [0016] and [0023]); an outlet (226) from the exhaust after-treatment system (Figure 2; paragraph [0024]); and a valve (202, 204, 206, 208) and conduit (220, 222, 230, 232, 234, 236, 240, 242) arrangement (Figure 2; paragraphs [0023] – [0026]) configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70), then through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0028]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70) without flowing through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0027]).
Regarding claim 15, Brahma further discloses configuring the valve and conduit arrangement in a third mode wherein exhaust gas entering the inlet (48) flows through the first set of exhaust after-treatment components (72), then through the second set of exhaust after-treatment components (70), and then through the outlet (226) (Figure 2; paragraph [0029]).
Regarding claim 16, Brahma further discloses wherein the exhaust after-treatment system comprises at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the method comprising automatically configuring, via the controller (12), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and automatically configuring, via the controller (12), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0027]).
Regarding claim 18, Brahma further discloses automatically configuring, via the controller (12), the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (Figure 2; paragraph [0029]).
Regarding claim 21, Brahma further discloses wherein the exhaust after-treatment system comprises at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the method comprising automatically configuring, via the controller (12), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and automatically configuring, via the controller (12), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0027]).
Regarding claim 23, Brahma discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023]); a second set of exhaust after-treatment components (70), the first set of exhaust after-treatment components (70) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (72) (Figure 2; paragraphs [0016] and [0023] – the first set includes an SCR, the second set includes a particulate filter and oxidation catalyst); an inlet (48) to the exhaust after-treatment system (Figure 2; paragraphs [0012], [0016] and [0023]); an outlet (226) from the exhaust after-treatment system (Figure 2; paragraph [0024]); and a valve (202, 204, 206, 208) and conduit (220, 222, 230, 232, 234, 236, 240, 242) arrangement (Figure 2; paragraphs [0023] – [0026]) configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (48) flows through the second set of exhaust after-treatment components (70), then through the first set of exhaust after-treatment components (72), and then through the outlet (226) (Figure 2; paragraph [0028]), and configuring the valve and conduit arrangement in a second mode such that exhaust after-treatment components (72), then through the second set of exhaust after-treatment components (70), and then through the outlet (226) (Figure 2; paragraph [0029]).
Regarding claim 24, Brahma further discloses wherein the exhaust after-treatment system comprises at least one sensor (128, 136, 250) for detecting at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]); and a controller (12) configured to receive a signal from the at least one sensor (128, 136) corresponding to the at least one operating condition (Figure 2; paragraphs [0018], [0023], [0024] and [0027]), the method comprising automatically configuring, via the controller (12), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 2; paragraph [0028]), and automatically configuring, via the controller (12), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraph [0029]).

Claims 11 – 13 and 23 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (U.S. Patent Application Publication No. US 2008/0289321 A1).

    PNG
    media_image2.png
    242
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    569
    media_image3.png
    Greyscale

Regarding claim 11, Lu discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031]); a second set of exhaust after-treatment components (12, 32), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes an LNT, the second set includes a particulate filter); an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]); an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]); and a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside) such that in a first mode, exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (12, 32), then through the first set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]), and in a second mode, exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (11, 31), then through the second set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]).
Regarding claim 12, Lu further discloses at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the controller (18) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 5; paragraph [0022], [0049] and [0051]).
Regarding claim 13, Lu further discloses wherein at least one component of the first set of exhaust after-treatment components (11, 31) is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figures 1, 3, 5 and 7; paragraphs [0016] – [0018]), and the second condition of the at least one operating condition is a determination that loading of the emission absorbing component with absorbed emissions is at or above a predetermined level (paragraphs [0023], [0050] and [0051]).
Regarding claim 23, Lu discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031]); a second set of exhaust after-treatment components (12, 32), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes an LNT, the second set includes a particulate filter); an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]); an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]); and a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside) comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (12, 32), then through the first set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (11, 31), then through the second set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]).
Regarding claim 24, Lu further discloses wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition, and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the method comprising automatically configuring, via the controller, the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]), and automatically configuring, via the controller, the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 5; paragraph [0022], [0049] and [0051]).
Regarding claim 25, Lu discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031]), a second set of exhaust after-treatment components (12, 32), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes an LNT, the second set includes a particulate filter), an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]), an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]), a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside), at least one sensor for detecting at least one operating condition, and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (12, 32), then through the first set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (11, 31), then through the second set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]), automatically configuring, via the controller, the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]), and automatically configuring, via the controller, the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 5; paragraph [0022], [0049] and [0051]), wherein the second condition is that regeneration of at least one component of the first set of components (11, 31) is required (paragraphs [0023], [0050] and [0051]).

Claims 1 – 4, 6, 11, 12, 14 – 16, 18, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalish (U.S. Patent Application Publication No. US 2007/0199311 A1).

    PNG
    media_image4.png
    525
    520
    media_image4.png
    Greyscale

Regarding claim 1, Kalish discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (104) (Figures 3 and 4; paragraphs [0030] and [0031]); a second set of exhaust after-treatment components (102), the first set of exhaust after-treatment components (104) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (102) (Figures 3 and 4; paragraphs [0030] and [0031] – the first set includes an SCR, the second set includes a particulate filter); an inlet (IN at valve 46) to the exhaust after-treatment system (Figures 3 and 4); an outlet (OUT at valve 70) from the exhaust after-treatment system (Figures 3 and 4); and a valve and conduit arrangement (Figures 3 and 4; paragraphs [0024] – [0026] and [0029] – [0031]) configurable in a plurality of modes such that in a first mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and in a second mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102) without flowing through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (paragraphs [0006] and [0032] – which discloses that the valves 46 and 70 can be actuated such that the exhaust gas passes only through one or another of the aftertreatment devices, but not both).
Regarding claim 2, Kalish further discloses wherein the valve and conduit arrangement is configurable in a third mode wherein exhaust gas entering the inlet (IN at valve 46) flows through the first set of exhaust after-treatment components (104), then through the second set of exhaust after-treatment components (102), and then through the outlet (OUT at valve 70) (Figure 4; paragraph [0031]).
Regarding claim 3, Kalish further discloses at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the controller (16) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0032]).
Regarding claim 4, Kalish further discloses wherein the controller (16) is configured to automatically configure the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (paragraphs [0020] and [0031]).
Regarding claim 6, Kalish further discloses at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the controller (16) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0032]).
Regarding claim 11, Kalish discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (104) (Figures 3 and 4; paragraphs [0030] and [0031]); a second set of exhaust after-treatment components (102), the first set of exhaust after-treatment components (104) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (102) (Figures 3 and 4; paragraphs [0030] and [0031] – the first set includes an SCR, the second set includes a particulate filter); an inlet (IN at valve 46) to the exhaust after-treatment system (Figures 3 and 4); an outlet (OUT at valve 70) from the exhaust after-treatment system (Figures 3 and 4); and a valve and conduit arrangement (Figures 3 and 4; paragraphs [0024] – [0026] and [0029] – [0031]) configurable in a plurality of modes such that in a first mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and in a second mode, exhaust gas entering the inlet (IN at valve 46) flows through the first set of exhaust after-treatment components (104), then through the second set of exhaust after-treatment components (102), and then through the outlet (OUT at valve 70) (Figure 4; paragraph [0031]).
Regarding claim 12, Kalish further discloses at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the controller (16) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0031]).
Regarding claim 14, Kalish discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (104) (Figures 3 and 4; paragraphs [0030] and [0031]); a second set of exhaust after-treatment components (102), the first set of exhaust after-treatment components (104) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (102) (Figures 3 and 4; paragraphs [0030] and [0031] – the first set includes an SCR, the second set includes a particulate filter); an inlet (IN at valve 46) to the exhaust after-treatment system (Figures 3 and 4); an outlet (OUT at valve 70) from the exhaust after-treatment system (Figures 3 and 4); and a valve and conduit arrangement (Figures 3 and 4; paragraphs [0024] – [0026] and [0029] – [0031]) configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102) without flowing through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (paragraphs [0006] and [0032] – which discloses that the valves 46 and 70 can be actuated such that the exhaust gas passes only through one or another of the aftertreatment devices, but not both).
Regarding claim 15, Kalish further discloses configuring the valve and conduit arrangement in a third mode wherein exhaust gas entering the inlet (IN at valve 46) flows through the first set of exhaust after-treatment components (104), then through the second set of exhaust after-treatment components (102), and then through the outlet (OUT at valve 70) (Figure 4; paragraph [0031]).
Regarding claim 16, Kalish further discloses wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the method comprising automatically configuring, via the controller (16), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and automatically configuring, via the controller (16), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0032]).
Regarding claim 18, Kalish further discloses automatically configuring, via the controller (16), the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (paragraphs [0020] and [0031]).
Regarding claim 21, Kalish further discloses at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the controller (16) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0032]).
Regarding claim 23, Kalish discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (104) (Figures 3 and 4; paragraphs [0030] and [0031]); a second set of exhaust after-treatment components (102), the first set of exhaust after-treatment components (104) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (102) (Figures 3 and 4; paragraphs [0030] and [0031] – the first set includes an SCR, the second set includes a particulate filter); an inlet (IN at valve 46) to the exhaust after-treatment system (Figures 3 and 4); an outlet (OUT at valve 70) from the exhaust after-treatment system (Figures 3 and 4); and a valve and conduit arrangement (Figures 3 and 4; paragraphs [0024] – [0026] and [0029] – [0031]) configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (IN at valve 46) flows through the first set of exhaust after-treatment components (104), then through the second set of exhaust after-treatment components (102), and then through the outlet (OUT at valve 70) (Figure 4; paragraph [0031]).
Regarding claim 24, Kalish further discloses wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition (paragraph [0020]); and a controller (16) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0019], and [0020]), the method comprising automatically configuring, via the controller (16), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0020] and [0030]), and automatically configuring, via the controller (16), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraphs [0020] and [0031]).

NOTE - The following rejection is based on the embodiment of Kimura shown in Figures 3A – 3C.

Claims 1, 6, 7, 9, 10, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Patent Application Publication No. US 2004/0020192 A1).

    PNG
    media_image5.png
    785
    526
    media_image5.png
    Greyscale

Regarding claim 1, Kimura discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (62) (Figures 3A – 3C; paragraph [0036]); a second set of exhaust after-treatment components (61), the first set of exhaust after-treatment components (62) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (61) (Figures 3A – 3C; paragraph [0036] – the first set includes an NOx holding device, the second set includes a Sox holding device); an inlet (83) to the exhaust after-treatment system (Figures 3A – 3C); an outlet (86e) from the exhaust after-treatment system (Figures 3A – 3C; paragraph [0059]); and a valve and conduit arrangement (88, 86c, 86d) configurable in a plurality of modes such that in a first mode, exhaust gas entering the inlet (83) flows through the second set of exhaust after-treatment components (61), then through the first set of exhaust after-treatment components (62), and then through the outlet (86e) (Figures 3A and 3B; paragraphs [0062] and [0063]), and in a second mode, exhaust gas entering the inlet (83) flows through the second set of exhaust after-treatment components (61) without flowing through the first set of exhaust after-treatment components (62), and then through the outlet (86e) (Figure 3C; paragraph [0066]).
Regarding claim 6, Kimura further discloses at least one sensor (65, 71, 85) for detecting at least one operating condition (Figures 1 – 3A; paragraphs [0037] and [0043]); and a controller (40) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0037] and [0044]), the controller (40) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0062] and [0063]), and to configure the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraph [0066]).
Regarding claim 7, Kimura further discloses wherein the first set of exhaust after-treatment components comprises one or more of a NOX trap (paragraphs [0036] and [0040] – [0046]), a passive NOx absorber, and a hydrogen absorber.
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Kimura further discloses wherein the first set of exhaust after-treatment components (62) comprises one or more first set components, each of which first set components function optimally at below about 200°C (paragraphs [0036] and [0040] – [0046]; it is well known that NOx traps function optimally at below about 200°C.  See for example the subject specification at page 8, lines 16 – 20, which notes that NOx traps ordinarily function optimally at low temperatures, such as temperatures below about 200°C).
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Kimura further discloses wherein the second set of exhaust after-treatment components (61) comprises one or more second set components, each of which second set components function optimally at above about 200°C (paragraphs [0036] and [0051]; it is well known that sulfur traps function optimally at above about 200°C as sulfur traps store sulfur until the sulfur releasing temperature has been reached, which is typically temperatures greater than 650°C).
Regarding claim 14, Kimura discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (62) (Figures 3A – 3C; paragraph [0036]); a second set of exhaust after-treatment components (61), the first set of exhaust after-treatment components (62) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (61) (Figures 3A – 3C; paragraph [0036] – the first set includes an NOx holding device, the second set includes a Sox holding device); an inlet (83) to the exhaust after-treatment system (Figures 3A – 3C); an outlet (86e) from the exhaust after-treatment system (Figures 3A – 3C; paragraph [0059]); and a valve and conduit arrangement (88, 86c, 86d) configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (83) flows through the second set of exhaust after-treatment components (61), then through the first set of exhaust after-treatment components (62), and then through the outlet (86e) (Figures 3A and 3B; paragraphs [0062] and [0063]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (83) flows through the second set of exhaust after-treatment components (61) without flowing through the first set of exhaust after-treatment components (62), and then through the outlet (86e) (Figure 3C; paragraph [0066]).
Regarding claim 21, Kimura further discloses wherein the exhaust after-treatment system comprises at least one sensor (65, 71, 85) for detecting at least one operating condition (Figures 1 – 3A; paragraphs [0037] and [0043]), and a controller (40) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraphs [0037] and [0044]), the method comprising automatically configuring, via the controller (40), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0062] and [0063]), and automatically configuring, via the controller, the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (paragraph [0066]).

NOTE - The following rejection is based on the embodiment of Kimura shown in Figure 2.

Claims 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura.

    PNG
    media_image6.png
    359
    651
    media_image6.png
    Greyscale

Regarding claim 14, Kimura discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (62) (Figure 2; paragraph [0036]); a second set of exhaust after-treatment components (61), the first set of exhaust after-treatment components (62) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (61) (Figure 2; paragraph [0036] – the first set includes an NOx holding device, the second set includes a SOx holding device); an inlet (63) to the exhaust after-treatment system (Figure 2; paragraphs [0037] and [0038]); an outlet (66e) from the exhaust after-treatment system (Figure 2; paragraphs [0037] and [0038]); and a valve and conduit arrangement (68, 66a, 66b, 66c, 66d) configurable in a plurality of modes (Figure 2; paragraphs [0038] and [0039], comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (63) flows through the second set of exhaust after-treatment components (61), then through the first set of exhaust after-treatment components (62), and then through the outlet (66e) (Figure 2; paragraph [0039]), and configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (63) flows through the second set of exhaust after-treatment components (61) without flowing through the first set of exhaust after-treatment components (62), and then through the outlet (66e) (Figure 2; paragraphs [0039] and [0054]).
Regarding claim 21, Kimura further discloses wherein the exhaust after-treatment system comprises at least one sensor (65) for detecting at least one operating condition (Figure 2; paragraph [0037]), and a controller (40) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (Figure 1; paragraph [0037]), the method comprising automatically configuring, via the controller (40), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (paragraphs [0039], [0047] and [0054] – the first condition being temperatures lower than the sulfur component releasing temperature), and automatically configuring, via the controller (40), the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition (Figure 2; paragraphs [0039] and [0054] – the second condition being a temperature equal to or high than the sulfur component releasing temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

NOTE - The following rejection includes a first interpretation of Lu, in which the first set of exhaust after-treatment components includes the LNT (11, 31), and the second set of exhaust after-treatment components includes DPF (12, 32).

Claims 1 – 8, 14 – 16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kalish.
Regarding claim 1, Lu discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031]); a second set of exhaust after-treatment components (12, 32), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes an LNT, the second set includes a particulate filter); an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]); an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]); and a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside) such that in a first mode, exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (12, 32), then through the first set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]).
Lu discloses the claimed invention except for in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet.
Kalish is directed to an exhaust aftertreatment system.  Kalish specifically discloses in a first mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and in a second mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102) without flowing through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (paragraphs [0006] and [0032] – which discloses that the valves 46 and 70 can be actuated such that the exhaust gas passes only through one or another of the aftertreatment devices, but not both).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu wherein in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet as taught by Kalish, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kalish, it is well known for an exhaust aftertreatment system to include in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet.  Further, the valve and conduit arrangement of Lu is capable of being configured such that in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet (by opening valves 3 and 4, and closing valves 1, 2, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet as taught by Kalish, as such a modification would enhance the flexibility of the exhaust aftertreatment system of Kalish by allowing exhaust to flow through the DPF without flowing through the LNT under some operating conditions, such as when the LNT is not working properly.
Regarding claim 2, Lu further discloses wherein the valve and conduit arrangement is configurable in a third mode wherein exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (11, 31), then through the second set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]).
Regarding claim 3, Lu further discloses at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the controller (18) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.
Regarding claim 4, Lu further discloses wherein the controller (18) is configured to automatically configure the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (Figure 5; paragraphs [0022], [0023], [0049] and [0051]).
Regarding claim 5, Lu further discloses wherein at least one component of the first set of exhaust after-treatment components (11, 31) is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figures 1 and 3; paragraphs [0003], [0018], [0031] and [0042] – the LNT absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range), and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level (Figure 5; paragraphs [0022], [0023], [0049] and [0051]).
Regarding claim 6, Lu further discloses at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the controller (18) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.
Regarding claim 7, Lu further discloses wherein the first set of exhaust after-treatment components (11, 31) comprises one or more of a NOx trap (Figures 1 and 3; paragraphs [0018] and [0031]), a passive NOx absorber, and a hydrocarbon absorber.
Regarding claim 8, Lu further discloses wherein the second set of exhaust after-treatment components (12, 32) comprises one or more of a diesel oxidation catalyst (23) (Figure 2; paragraph [0029]), a diesel particulate filter (12, 32) (Figures 1 and 3; paragraphs [0018] and [0030]), and a selective catalytic reduction catalyst.
Regarding claim 14, Lu discloses a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031]); a second set of exhaust after-treatment components (12, 32), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes an LNT, the second set includes a particulate filter); an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]); an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]); and a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside), comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (12, 32), then through the first set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]).
Lu discloses the claimed invention except for configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet.
Kalish is directed to an exhaust aftertreatment system.  Kalish specifically discloses configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102) without flowing through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (paragraphs [0006] and [0032] – which discloses that the valves 46 and 70 can be actuated such that the exhaust gas passes only through one or another of the aftertreatment devices, but not both).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu to include configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet as taught by Kalish, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kalish, it is well known for an exhaust aftertreatment system to include configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet.  Further, the valve and conduit arrangement of Lu is capable of being configured such that in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet (by opening valves 3 and 4, and closing valves 1, 2, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet as taught by Kalish, as such a modification would enhance the flexibility of the exhaust aftertreatment system of Kalish by allowing exhaust to flow through the DPF without flowing through the LNT under some operating conditions, such as when the LNT is not working properly.
Regarding claim 15, Lu further discloses configuring the valve and conduit arrangement in a third mode such that exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (11, 31), then through the second set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]).
Regarding claim 16, Lu further discloses wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the method comprising automatically configuring, via the controller (18), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.
Regarding claim 18, Lu further discloses wherein the controller (18) is configured to automatically configure the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (Figure 5; paragraphs [0022], [0023], [0049] and [0051]).
Regarding claim 20, Lu further discloses wherein the third condition is that regeneration of at least one component of the first set of components (11, 31) is required (paragraphs [0023], [0050] and [0051]).
Regarding claim 21, Lu further discloses wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the method comprising automatically configuring, via the controller (18), the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 7; paragraphs [0022] and [0050]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.

NOTE - The following rejection includes a second interpretation of Lu, in which the first set of exhaust after-treatment components includes the DPF (12, 32), and the second set of exhaust after-treatment components includes the LNT (11, 31).

Claims 1 – 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kalish.
Regarding claim 1, Lu discloses an exhaust after-treatment system, comprising a first set of exhaust after-treatment components (12, 32) (Figures 1 and 3; paragraphs [0018] and [0031]); a second set of exhaust after-treatment components (11, 31), the first set of exhaust after-treatment components (12, 32) comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components (11, 31) (Figures 1 and 3; paragraphs [0018] and [0031] – the first set includes a DPF, the second set includes an LNT); an inlet (17a) to the exhaust after-treatment system (Figures 1 and 3; paragraph [0019]); an outlet (17b) from the exhaust after-treatment system (Figures 1 and 3; paragraph [0020]); and a valve and conduit arrangement configurable in a plurality of modes (Figures 1, 3, 5 and 7; paragraphs [0033] – [0035] – valves 1 - 6 and the exhaust pipes within which valves 1 – 6 reside) such that in a first mode, exhaust gas entering the inlet (17a) flows through the second set of exhaust after-treatment components (11, 31), then through the first set of exhaust after-treatment components (12, 32), and then through the outlet (17b) (Figure 5; paragraphs [0034], [0049] and [0051]).
Lu discloses the claimed invention except for in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet.
Kalish is directed to an exhaust aftertreatment system.  Kalish specifically discloses in a first mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102), then through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (Figure 3; paragraph [0030]), and in a second mode, exhaust gas entering the inlet (IN at valve 46) flows through the second set of exhaust after-treatment components (102) without flowing through the first set of exhaust after-treatment components (104), and then through the outlet (OUT at valve 70) (paragraphs [0006] and [0032] – which discloses that the valves 46 and 70 can be actuated such that the exhaust gas passes only through one or another of the aftertreatment devices, but not both).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu wherein in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet as taught by Kalish, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kalish, it is well known for an exhaust aftertreatment system to include in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet.  Further, the valve and conduit arrangement of Lu is capable of being configured such that in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet (by opening valves 3 and 4, and closing valves 1, 2, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein in a second mode, exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after- treatment components, and then through the outlet as taught by Kalish, as such a modification would enhance the flexibility of the exhaust aftertreatment system of Kalish by allowing exhaust to flow through the LNT without flowing through the DPF under some operating conditions, such as when the DPF is not working properly.
Regarding claim 2, Lu further discloses wherein the valve and conduit arrangement is configurable in a third mode wherein exhaust gas entering the inlet (17a) flows through the first set of exhaust after-treatment components (12, 32), then through the second set of exhaust after-treatment components (11, 31), and then through the outlet (17b) (Figure 7; paragraphs [0035] and [0050]).
Regarding claim 3, Lu further discloses at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the controller (18) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 5; paragraphs [0022], [0023], [0049] and [0051]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.
Regarding claim 4, Lu further discloses wherein the controller (18) is configured to automatically configure the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition (Figure 7; paragraphs [0022] and [0050]).
Regarding claim 5, Lu further discloses wherein at least one component of the first set of exhaust after-treatment components (12, 32) is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figures 1 and 3; paragraphs [0018], [0030], [0031] and [0041] – the DPF absorbs particulate matter when the temperature is up to about 600°C, and releases the absorbed particulate matter during regeneration when the temperature is greater than about 600°C), and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level (Figure 7; paragraphs [0022] and [0050]).
Regarding claim 6, Lu further discloses at least one sensor for detecting at least one operating condition; and a controller (18) configured to receive a signal from the at least one sensor corresponding to the at least one operating condition (paragraphs [0022] and [0049] - [0051]; Lu discloses that control unit 18 is programmed to receive temperature data and other data representing conditions associated with the exhaust after treatment system (paragraph [0022]) and that valves 1 – 6 are controlled based on whether the temperature of the LNT (11, 31) is above or below its effective temperature window (paragraphs [0049] – [0051]).  Thus, although Lu does not specifically disclose at least one sensor for detecting at least one operating condition, it is clear that Lu must include at least one temperature sensor connected to the control unit 18 for detecting at least one operating condition (the temperature of the LNT)), the controller (18) being configured to automatically configure the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition (Figure 5; paragraphs [0034], [0049] and [0051]).  Upon modifying Lu to include the second mode as taught by Kalish, the controller of Lu would configure the valve and conduit configuration in the second mode when the at least one operating condition is in a second condition, as the controller of Lu configures the valve and conduit configuration into a plurality of modes based on the at least one operating condition.
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Lu further discloses wherein the first set of exhaust after-treatment components (12, 32) comprises one or more first set components, each of which first set components function optimally at below about 200°C (paragraphs [0018], [0030], [0031] and [0041]; DPFs are not temperature dependent, and thus function optimally at all temperatures below the regeneration temperature of about 600°C).
 Regarding claim 10, as best understood in view of the 112(b) issues noted above, Lu further discloses wherein the second set of exhaust after-treatment components (11, 31) comprises one or more second set components, each of which second set components function optimally at above about 200°C (Figure 11; paragraphs [0018], [0030], [0031], [0046] and [0047]).  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma in view of Ovrebo et al. (U.S. Patent Application Publication No. US 2010/0236223 A1).
Regarding claim 5, Brahma discloses the claimed invention except for wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level.
Ovrebo is directed to an exhaust aftertreatment system.  Ovrebo specifically discloses wherein at least one component of the first set of exhaust after-treatment components (30, 40 , 50) is an emissions absorbing component (40) that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figure 2A; paragraph [0074]).  Further, Ovrebo discloses wherein the valve and conduit arrangement (17, 10) is configured in a mode when the loading of the emission absorbing component with absorbed emissions is at or above a predetermined level (Figure 2A; paragraphs [0030] and [0077]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brahma wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ovrebo, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to other exhaust aftertreatment components.  Further, Brahma discloses an exhaust aftertreatment system which includes an SCR, and a valve and conduit arrangement which is configured to change the path of flow through the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Brahma purifying emissions from the exhaust gas.  Further, such a modification would allow the NOx released from the NOx trap to be reduced in the SCR before exiting the exhaust system.
Regarding claim 13, Brahma discloses the claimed invention except for wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level.
Ovrebo is directed to an exhaust aftertreatment system.  Ovrebo specifically discloses wherein at least one component of the first set of exhaust after-treatment components (30, 40 , 50) is an emissions absorbing component (40) that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figure 2A; paragraph [0074]).  Further, Ovrebo discloses wherein the valve and conduit arrangement (17, 10) is configured in a mode when the loading of the emission absorbing component with absorbed emissions is at or above a predetermined level (Figure 2A; paragraphs [0030] and [0077]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brahma wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ovrebo, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to other exhaust aftertreatment components.  Further, Brahma discloses an exhaust aftertreatment system which includes an SCR, and a valve and conduit arrangement which is configured to change the path of flow through the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Brahma purifying emissions from the exhaust gas.  Further, such a modification would allow the NOx released from the NOx trap to be reduced in the SCR before exiting the exhaust system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalish in view of Ovrebo.
Regarding claim 5, Kalish discloses the claimed invention except for wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level.
Ovrebo is directed to an exhaust aftertreatment system.  Ovrebo specifically discloses wherein at least one component of the first set of exhaust after-treatment components (30, 40 , 50) is an emissions absorbing component (40) that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figure 2A; paragraph [0074]).  Further, Ovrebo discloses wherein the valve and conduit arrangement (17, 10) is configured in a mode when the loading of the emission absorbing component with absorbed emissions is at or above a predetermined level (Figure 2A; paragraphs [0030] and [0077]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalish wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ovrebo, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to other exhaust aftertreatment components.  Further, Kalish discloses an exhaust aftertreatment system which includes an SCR, and a valve and conduit arrangement which is configured to change the path of flow through the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalish wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the third condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Kalish purifying emissions from the exhaust gas.  Further, such a modification would allow the NOx released from the NOx trap to be reduced in the SCR before exiting the exhaust system.
Regarding claim 13, Kalish discloses the claimed invention except for wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level.
Ovrebo is directed to an exhaust aftertreatment system.  Ovrebo specifically discloses wherein at least one component of the first set of exhaust after-treatment components (30, 40 , 50) is an emissions absorbing component (40) that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range (Figure 2A; paragraph [0074]).  Further, Ovrebo discloses wherein the valve and conduit arrangement (17, 10) is configured in a mode when the loading of the emission absorbing component with absorbed emissions is at or above a predetermined level (Figure 2A; paragraphs [0030] and [0077]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalish wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ovrebo, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to other exhaust aftertreatment components.  Further, Kalish discloses an exhaust aftertreatment system which includes an SCR, and a valve and conduit arrangement which is configured to change the path of flow through the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalish wherein at least one component of the first set of exhaust after-treatment components is an emissions absorbing component that absorbs emissions in a first temperature range and releases absorbed emissions in a second temperature range above the first temperature range, and the second condition of the at least one operating condition is a determination that loading of the emissions absorbing component with absorbed emissions is at or above a predetermined level as taught by Ovrebo, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Kalish purifying emissions from the exhaust gas.  Further, such a modification would allow the NOx released from the NOx trap to be reduced in the SCR before exiting the exhaust system.

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma in view of Shamis et al. (U.S. Patent Application Publication No. US 2010/0077734 A1).
Regarding claim 7, Brahma discloses the claimed invention except for wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber.
Shamis is directed to an exhaust aftertreatment system.  Shamis specifically discloses a set of exhaust aftertreatment components which comprises a NOx trap (11) in addition to an SCR (14) (Figure 2; paragraphs [0062] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brahma wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber as taught by Shamis, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Shamis, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to an SCR.  Further, Brahma discloses an exhaust aftertreatment system which includes an SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber as taught by Shamis, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Brahma purifying emissions from the exhaust gas.
Regarding claim 8, Brahma further discloses wherein the second set of exhaust after-treatment components (70) comprises one or more of a diesel oxidation catalyst and a diesel particulate filter (paragraph [0016]).
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Brahma discloses the claimed invention except for wherein the first set of exhaust after-treatment components comprises one or more first set components, each of which first set components function optimally at below about 200°C.
Shamis is directed to an exhaust aftertreatment system.  Shamis specifically discloses a set of exhaust aftertreatment components which comprises a NOx trap (11) in addition to an SCR (14) (Figure 2; paragraphs [0062] and [0063]).  Further, it is well known that NOx traps function optimally at temperatures below about 200°C.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brahma wherein the first set of exhaust after-treatment components comprises a NOx trap which functions optimally at temperatures below about 200°C as taught by Shamis, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Shamis, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to an SCR.  Further, Brahma discloses an exhaust aftertreatment system which includes an SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein the first set of exhaust after-treatment components comprises a NOx trap which functions optimally at temperatures below about 200°C as taught by Shamis, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Brahma purifying emissions from the exhaust gas.
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Brahma further discloses wherein the second set of exhaust after-treatment components comprises one or more second set components, each of which second set components function optimally at above about 200 C (paragraph [0016] – it is well known that particulate filters and oxidation catalysts function optimally at above about 200°C.

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalish in view of Shamis.
Regarding claim 7, Kalish discloses the claimed invention except for wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber.
Shamis is directed to an exhaust aftertreatment system.  Shamis specifically discloses a set of exhaust aftertreatment components which comprises a NOx trap (11) in addition to an SCR (14) (Figure 2; paragraphs [0062] and [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalish wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber as taught by Shamis, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Shamis, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to an SCR.  Further, Kalish discloses an exhaust aftertreatment system which includes an SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein the first set of exhaust after-treatment components comprises one or more of a NOx trap, a passive NOx absorber, and a hydrocarbon absorber in addition to the SCR as taught by Shamis, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Kalish purifying emissions from the exhaust gas.
Regarding claim 8, Kalish further discloses wherein the second set of exhaust after-treatment components comprises one or more of a diesel oxidation catalyst (106, 107) and a diesel particulate filter (102) (Figures 3 – 5; paragraphs [0030] and [0033]).
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Kalish discloses the claimed invention except for wherein the first set of exhaust after-treatment components comprises one or more first set components, each of which first set components function optimally at below about 200°C.
Shamis is directed to an exhaust aftertreatment system.  Shamis specifically discloses a set of exhaust aftertreatment components which comprises a NOx trap (11) in addition to an SCR (14) (Figure 2; paragraphs [0062] and [0063]).  Further, it is well known that NOx traps function optimally at temperatures below about 200°C.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalish wherein the first set of exhaust after-treatment components comprises a NOx trap which functions optimally at temperatures below about 200°C as taught by Shamis, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Shamis, it is well known for an exhaust aftertreatment system to include a NOx trap in addition to an SCR.  Further, Kalish discloses an exhaust aftertreatment system which includes an SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma wherein the first set of exhaust after-treatment components comprises a NOx trap which functions optimally at temperatures below about 200°C in addition to the SCR as taught by Shamis, as such a modification would enhance the effectiveness of the exhaust aftertreatment system of Kalish purifying emissions from the exhaust gas.
Regarding claim 10, as best understood in view of the 112(b) issues noted above, Kalish further discloses wherein the second set of exhaust after-treatment components (102) comprises one or more second set components, each of which second set components function optimally at above about 200°C (Figures 3 and 4; paragraph [0030] – DPFs are not temperature dependent, and thus function optimally at all temperatures below the regeneration temperature of about 600°C).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (the embodiment shown in Figure 2).
Regarding claim 22, Kimura further discloses wherein the first condition is that a temperature measured is below a predetermined temperature (paragraphs [0039], [0047] and [0054] – the first condition being temperatures lower than the sulfur component releasing temperature), and the second condition is that the temperature measured is above the predetermined temperature (Figure 2; paragraphs [0039] and [0054] – the second condition being a temperature equal to or high than the sulfur component releasing temperature).
Kimura discloses the claimed invention except for that the temperature is measured at the inlet.  As noted above, the temperature sensor (65) is shown at the downstream side of the second set of exhaust after-treatment components (61) (Figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura such that the temperature sensor (65) is located at the upstream end of the second set of exhaust after-treatment components (61) (and by doing so, the temperature sensor would be measuring temperatures at the inlet), since it has been held that rearranging parts of the invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The temperature sensor (65) is used to inform the system as to when the exhaust temperature has reached the sulfur component releasing temperature such that the flow of exhaust can bypass the first set of exhaust after-treatment components (62) to prevent damage to the first set of exhaust after-treatment components (62) (paragraphs [0046] and [0054]).  Providing the temperature sensor at the upstream side or downstream side of the second set of exhaust after-treatment components (61) would function the same, and provide the same information, i.e. whether the exhaust temperature has reached the sulfur component releasing temperature.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19 are considered allowable because the prior art because none of the cited references, either alone or in combination, discloses the combination of limitations in the claims.  Specifically, the prior art fails to disclose wherein the first condition is that a temperature measured at the inlet is below a predetermined temperature, and the second condition is that the temperature measured at the inlet is above the predetermined temperature (claim 17) or automatically configuring, via the controller, the valve and conduit arrangement in the third mode when the at least one operating condition is in a third condition, wherein the first condition is that a temperature measured at the inlet is below a predetermined temperature, the second condition is that the temperature measured at the inlet is above the predetermined temperature, and the third condition is that regeneration of at least one component of the first set of components is required (claim 19), in combination with a method for operating an exhaust after-treatment system, the exhaust after-treatment system comprising a first set of exhaust after-treatment components, a second set of exhaust after-treatment components, the first set of exhaust after-treatment components comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components, an inlet to the exhaust after-treatment system, an outlet from the exhaust after-treatment system, and a valve and conduit arrangement configurable in a plurality of modes, comprising configuring the valve and conduit arrangement in a first mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components, then through the first set of exhaust after-treatment components, and then through the outlet, configuring the valve and conduit arrangement in a second mode such that exhaust gas entering the inlet flows through the second set of exhaust after-treatment components without flowing through the first set of exhaust after-treatment components, and then through the outlet, configuring the valve and conduit arrangement in a third mode wherein exhaust gas entering the inlet flows through the first set of exhaust after-treatment components, then through the second set of exhaust after- treatment components, and then through the outlet, wherein the exhaust after-treatment system comprises at least one sensor for detecting at least one operating condition, and a controller configured to receive a signal from the at least one sensor corresponding to the at least one operating condition, the method comprising automatically configuring, via the controller, the valve and conduit arrangement in the first mode when the at least one operating condition is in a first condition, and automatically configuring, via the controller, the valve and conduit arrangement in the second mode when the at least one operating condition is in a second condition.

Response to Arguments
Regarding independent claims 1, 11, 14 and 23, the applicant alleges that Brahma fails to disclose all of the limitations of the claims.  Specifically, the applicant alleges that Brahma fails to disclose “the first set of exhaust after-treatment components comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components" as claimed. 
The applicant asserts that Brahma makes only one reference to the possibility of the device 70 being different than the device 72.  The applicant appears to further asserts that if device 70 were a particulate filter and oxidation catalyst brick and device 72 were an SCR, there would be no reason to configure the valve and conduit arrangement of Brahma in the mode where the exhaust gas flows through the second set of exhaust after-treatment components and then through the first set of exhaust after-treatment components, or the mode where the exhaust gas flows through the first set of exhaust after-treatment components and then through the second set of exhaust after-treatment components, as no beneficial effect would be realized by routing the exhaust through either of the above modes.
However, the Office notes that all of the independent claims include the limitation “a valve and conduit arrangement configurable in a plurality of modes” (emphasis added).  Whether the valve and conduit arrangement actually assumes the configuration of the plurality of modes while the sets of aftertreatment components are different is irrelevant, as the claims only require that the sets of aftertreatment components are different from each other, and that the valve and conduit arrangement can be configured in a plurality of modes.  
As noted in the prior Office Action and acknowledged by the applicant, Braham discloses “[e]missions device 70 may be a SCR. Alternatively, emissions device 70 may be a particulate filter and oxidation catalyst bricks. Emissions device 72 is shown located in parallel with emissions device 70. In one example, emission device 72 is a SCR” at paragraph [0016].  Thus, Brahma clearly discloses an embodiment in which the first set of exhaust after-treatment components comprises different types of exhaust after-treatment components than the second set of exhaust after-treatment components (where the first set includes an SCR 72, and the second set includes a particulate filter and oxidation catalyst 70).
Further, as noted above, Brahma clearly discloses a valve and conduit arrangement configurable in the plurality of modes claimed by the applicant (Figure 2; paragraphs [0027] – [0029]).
Thus, Brahma does discloses the claimed limitations of “the first set of exhaust after-treatment components comprising different types of exhaust after-treatment components than the second set of exhaust after-treatment components" and “a valve and conduit arrangement configurable in a plurality of modes”.
Accordingly, the rejection of independent claims 1, 11, 14 and 23, and their associated dependent claims, is maintained.
Dependent claims 20, 22 and 25 were indicated as allowable in the prior Office Action.  However, new references were discovered which directly affect the patentability of those claims.  Accordingly, a new non-final Office Action is presented which includes the newly discovered references.

Conclusion
Accordingly, claims 1 – 16, 18 and 20 – 25 are rejected, and claims 17 and 19 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746